The application for a hearing in this court after decision by the district court of appeal of the first appellate district, division one, is denied upon the ground first stated in the opinion of said district court of appeal, and without regard to anything that is stated in the opinion upon the question of contributory negligence of the deceased, as to the correctness of which we are not to be understood as expressing or intimating any opinion.
Angellotti, C. J., Sloss, J., Lawlor, J., and Wilbur, J., concurred.